MEMORANDUM **
This is a petition for review of the Board of- Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s denial of petitioner’s application for cancellation of removal.
A review of the administrative record demonstrates that petitioner did not have a qualifying relative for purposes of cancellation of removal because his 23-year-old United States citizen son did not qualify as a “child” as defined in 8 U.S.C. § 1101(b)(1). The BIA correctly concluded that petitioner was ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). Accordingly, we deny this petition for review because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall *519continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.